Exhibit 10.1
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made effective as of June 1, 2011 (the “Effective Date”), by and between Dlorah,
Inc., a South Dakota corporation and a wholly-owned subsidiary of National
American University Holdings, Inc. (the “Company”), and Dr. Ronald Shape
(“Executive”).
RECITALS
A. Executive is currently employed by the Company as its Chief Executive
Officer.
B. The Company desires to continue to employ Executive, and Executive desires to
continue to be employed by the Company.
C. The Company and Executive have agreed that this Agreement shall replace and
supersede all of Executive’s prior employment agreements between the Company and
Executive, including, but not limited to, Executive’s Employment Agreement with
the Company dated November 18, 2009 and Executive’s Employment Agreement with
the Company dated June 1, 2010.
D. Executive recognizes that the Company operates in a highly competitive
environment and that it is important for the Company to ensure Executive’s
loyalty and protect the Company’s business relations, employees, confidential
information and goodwill.
E. The Company and Executive desire to enter into this Agreement.
AGREEMENT
In consideration of the above recitals and the promises set forth in this
Agreement, the parties agree as follows:

1.  
Duties.

  1.1.  
Position and Responsibilities. The Company hereby agrees to employ Executive
pursuant to the terms of this Agreement. As of the Effective Date, Executive’s
title shall be Chief Executive Officer (“CEO”), and Executive shall have the
duties and responsibilities assigned from time to time by the Company’s Board of
Directors in consultation with the National American University’s Board of
Governors. Executive agrees to perform, on a full-time basis, all duties
assigned to Executive. The Company’s Board of Directors in consultation with the
National American University’s Board of Governors reserves the right to modify
Executive’s position and duties at any time in its sole and absolute discretion,
except that any material diminution in Executive’s duties, such that he is no
longer the CEO of the Company, shall be subject to Sections 5.6 and 5.7 below.

 

 



--------------------------------------------------------------------------------



 



  1.2.  
Undertakings of Executive. During Executive’s employment with the Company,
Executive agrees to spend Executive’s full working time and effort in
performance of Executive’s duties with the Company and will abide by all
policies and decisions made by the Company, as well as all applicable federal,
state and local laws, regulations or ordinances. Executive will act in the best
interest of the Company at all times. Executive will not, during employment by
the Company, without prior written approval of the Company’s Board of Directors
or National American University’s Board of Governors, engage in, become an
employee, director, officer, agent, partner of or consultant to, or a
stockholder of (except a stockholder of a public company in which Executive owns
less than two percent (2%) of the issued and outstanding capital stock of such
company) or render services to any company or other business entity that is a
competitor or significant supplier or customer of the Company, or engage in any
other activities that would interfere with the performance of Executive’s duties
as an employee of the Company or would create an actual or perceived conflict of
interest with respect to Executive’s obligations as an employee of the Company.
Notwithstanding the foregoing, Executive may serve on civil or charitable boards
or committees, provided that such service does not require a material time
commitment by the Executive and that such entities are not competitive with the
Company.

  1.3.  
Work Location. Executive’s principal place of work shall be located in Rapid
City, South Dakota, or such other location as the Company may direct from time
to time.

2.  
Term of Employment. The term of this Agreement shall commence as of the
Effective Date and continue on an at-will basis until terminated as set forth in
Section 5 of this Agreement.

3.  
Compensation.

  3.1.  
Base Salary. Executive’s annual base salary shall be Four Hundred Twenty Seven
Thousand Five Hundred and No/100 Dollars ($427,500) (“Base Salary”), which
salary shall be earned by Executive on a pro rata basis as Executive performs
services for the Company and which salary shall be paid in accordance with the
Company’s regular payroll practices. Executive’s compensation is subject to
review and change from time to time by the Company’s Board of Directors in its
sole discretion after consultation with National American University’s Board of
Governors.

  3.2.  
Bonus and Incentive Compensation. While employed by the Company as an executive,
Executive will be eligible to participate in any bonus and incentive
compensation plans or programs that the Company may adopt for executives, as
such plans or programs may be modified or terminated from time to time by, and
at the discretion of, the Company’s Board of Directors after consultation with
National American University’s Board of Governors. Executive acknowledges and
agrees that the Company is under no obligation to Executive to establish and
maintain any bonus and incentive compensation plans or programs and that any
such plans or programs are within the exclusive province of the Company’s Board
of Directors, subject to applicable law. Except as expressly modified in this
Agreement, the terms of any such bonus or incentive compensation plans or
programs will govern any bonus or incentive compensation, and any bonus or
incentive compensation plan or program for Executive will be set forth in a
separate written agreement signed by both Executive and the Company.

 

2



--------------------------------------------------------------------------------



 



  3.3.  
Stock Based Compensation. While employed by the Company as an executive,
Executive will be eligible to participate in any stock ownership or stock option
plans or programs that the Company may adopt for executives, as such plans or
programs may be modified or terminated from time to time, by and at the
discretion of, the Company’s Board of Directors, after consultation with
National American University’s Board of Governors. Executive acknowledges and
agrees, however, that the Company is under no obligation to Executive to
establish and maintain any stock option program and that any such program is
within the exclusive province of the Company’s Board of Directors, subject to
applicable law. Notwithstanding any provision of this Agreement to the contrary,
the terms of any such stock ownership or stock option plans or programs will
govern any such stock based compensation.

4.  
Benefits and Reimbursement.

  4.1.  
Employee Benefits Generally. During Executive’s employment with the Company,
Executive shall be entitled to participate in all retirement plans, health
plans, and other employee benefits and policies made available by the Company to
its employees generally as they may be changed from time to time. Executive
acknowledges and agrees that the Company is under no obligation to Executive to
establish and maintain any employee benefit plan in which Executive may
participate and that the terms and provisions of any employee benefit plan of
the Company are matters within the exclusive province of the Company’s Board of
Directors, subject to applicable law. Upon the termination of Executive’s
employment, Executive shall be entitled to continue those benefits to the extent
required by state or federal law.

  4.2.  
Executive Benefits. Executive will also be eligible for all customary and usual
fringe benefits generally available to executives of the Company, subject to the
terms and conditions of the Company’s benefit plan documents. The Company
reserves the right to change or eliminate fringe benefits on a prospective
basis, at any time, upon notice to the Executive.

  4.3.  
Vacation. The Company agrees that Executive shall be entitled to vacation time
of up to five (5) weeks per year without reduction of the minimum Base Salary
payable to Executive pursuant to Section 3.1 above. Earned vacation time must be
used as set forth in the Company’s policies, unless extended to a later period
with the written approval of the Company’s Board of Directors, after
consultation with National American University’s Board of Governors.

  4.4.  
Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable and necessary business and traveling expenses incurred by Executive
for or on behalf of the Company in connection with the performance of
Executive’s duties hereunder, in accordance with the policies and practices of
the Company in effect from time to time; provided that such expenses shall only
be reimbursed upon presentation by Executive to the Company of appropriate
documentation therefore.

 

3



--------------------------------------------------------------------------------



 



5.  
Termination. Executive’s employment may be terminated by the Company or
Executive as follows:

  5.1.  
By Company With Cause. The Company may immediately terminate Executive’s
employment under this Agreement for Cause (as defined below) by providing
written notice of such termination to Executive. In the event that Executive’s
employment is terminated for Cause under this Section 5.1, Executive shall be
entitled to receive only Executive’s Base Salary then in effect, prorated to the
date of termination, and all fringe benefits through the date of termination. As
of the effective date of such termination of Executive’s employment by the
Company, the Company shall be relieved of all other obligations and liabilities
to Executive under this Agreement, including any obligation to pay any bonus or
incentive compensation under Section 3.2 above (whether earned for a Company
fiscal year prior to the fiscal year that includes the Executive’s date of
termination or for the Company fiscal year that includes the year of
termination) or the severance benefits provided in Section 5.7 below.

In the event that the Company terminates Executive’s employment without Cause as
set forth in Section 5.2 below or pursuant to Section 5.3 below, but the Company
subsequently determines that the Company had the right to terminate the
Executive’s employment for Cause pursuant to this Section 5.1, the Company may
terminate the payment of all amounts to the Executive pursuant to Section 5.7,
and Executive shall return all previous payments made to Executive pursuant to
Section 5.7, other than the prorated Base Salary.
For purposes of this Agreement, “Cause” shall mean the occurrence of any of the
following, as determined by the Company’s Board of Directors, in its sole
discretion, after consultation with National American University’s Board of
Governors:

  (a)  
Executive’s failure to materially perform Executive’s duties to the reasonable
satisfaction of the Company, provided that such failure is not cured by
Executive, or is not capable of being cured by Executive, within thirty
(30) days after the Company delivers written notice of such failure to
Executive; or

  (b)  
conduct by Executive which is (or will be if continued) demonstrably injurious
to the Company, monetarily or otherwise; or
    (c)  
fraud, misappropriation, or embezzlement by the Executive; or

  (d)  
Executive’s conviction of a felony crime, gross misdemeanor, or a crime of moral
turpitude; or

  (e)  
Executive’s material breach of this Agreement or the Company’s policies,
provided that such breach is not cured by Executive, or is not capable of being
cured by Executive, within thirty (30) days after the Company delivers written
notice of such breach to Executive.

 

4



--------------------------------------------------------------------------------



 



  5.2.  
By Company Without Cause. Executive’s employment under this Agreement may be
terminated by the Company effective immediately without Cause. In the event that
Executive is terminated by the Company without Cause, Executive shall be
entitled to the severance benefits provided in Section 5.7 below.

  5.3  
By Either Party Upon Twenty Four (24) Months Advance Written Notice. Either the
Company or Executive may notify the other party of an intent to terminate this
Agreement by providing at least twenty four (24) months advance written notice
of termination. In such an event, the Company may, in lieu of having Executive
continue performing work for the Company throughout the 24-month notice period,
terminate Executive’s employment at any time during the 24-month notice period,
in which case Executive shall be entitled to the severance benefits provided in
Section 5.7 below (except that the amount of the severance benefit under
Section 5.7(c)(i) shall be reduced by the amount of Executive’s Base Salary paid
to Executive for the period following the notice of intent to terminate through
the date of Executive’s termination of employment). If Executive chooses to
terminate his employment with the Company at any point during the 24-month
notice period, Executive shall be entitled to receive only Executive’s Base
Salary, prorated to the date of termination, and all fringe benefits through the
date of termination, and the Company shall be relieved of all other obligations
and liabilities to Executive under this Agreement, including any obligation to
pay any bonus or incentive compensation under Section 3.2 above (whether earned
for a Company fiscal year prior to the fiscal year that includes the Executive’s
date of termination or for the Company fiscal year that includes the year of
termination) or the severance benefits provided in Section 5.7 below.

  5.4.  
Death. Should Executive die, this Agreement shall immediately terminate, but the
Company shall pay to Executive’s estate the Base Salary that would otherwise be
payable to Executive to the end of the month in which death occurs. Executive’s
estate will continue to receive the remaining installments due under Section 3.2
above, if any, for any bonus or incentive compensation earned for a Company
fiscal year prior to the fiscal year that includes the Executive’s date of
death. As of the effective date of such termination of Executive’s employment by
the Company, the Company shall be relieved of all other obligations and
liabilities to Executive or Executive’s estate under this Agreement, including
any obligation to pay any bonus or incentive compensation under Section 3.2
above for the year of termination or for the severance benefits provided in
Section 5.7 below.

 

5



--------------------------------------------------------------------------------



 



  5.5.  
Disability. Should Executive be unable to perform Executive’s duties under this
Agreement due to sickness or disability, after being provided with any
reasonable accommodation the Company may be obligated by law to provide, the
Company may immediately terminate Executive’s Employment by providing written
notice of such termination to Executive. Executive will continue to receive the
remaining installments due under Section 3.2, if any, for any bonus or incentive
compensation earned for a Company fiscal year prior to the fiscal year that
includes the Executive’s date of termination. As of the effective date of such
termination of Executive’s employment by the Company, the Company shall be
relieved of all other obligations and liabilities to Executive under this
Agreement, including any obligation to pay any bonus or incentive compensation
under Section 3.2 above for the year of termination or the severance benefits
provided in Section 5.7 below.

  5.6.  
By Executive With Good Reason. Executive may terminate Executive’s employment at
any time with Good Reason (as defined below), provided that Executive has
provided the Company at least thirty (30) days advance written notice stating
the specific reason for such resignation and provided that such reason has not
been cured by the Company within such notice period. In the event that Executive
terminates employment with Good Reason, Executive shall be entitled to the
severance benefits provided in Section 5.7 below.

For purposes of this Agreement, “Good Reason” means the occurrence of one or
more of the following events without the Executive’s prior written consent:
(a) a material diminution in Executive’s title or duties such that he is not
CEO; (b) a failure by the Company to provide Executive any material payments or
benefits owed to Executive; (c) a material diminution of Executive’s
compensation or benefits, other than as part of a salary reduction program among
similar executive employees; or (d) relocation of the Company’s offices to a
place more than fifty (50) miles away from the Company’s headquarters. Executive
will be deemed to have given consent to any event described in this Section 5.6
if Executive does not provide written notice to the Company of Executive’s
intent to exercise Executive’s rights pursuant to this Section 5.6 within thirty
(30) days following the first occurrence of such event.

  5.7.  
Severance Pay Upon Termination Without Cause Or With Good Reason. In the event
that Executive’s employment is terminated by the Company without Cause or by
Executive with Good Reason, or if the Company exercises its right to terminate
Executive’s employment prior to expiration of the 24-month notice period under
Section 5.3 above, the Company shall pay Executive the following:

  (a)  
Executive’s Base Salary then in effect, prorated to the date of termination;

  (b)  
The remaining installments due under Section 3.2 above, if any, for any bonus
earned for a Company fiscal year prior to the fiscal year that includes the
Executive’s date of termination;

  (c)  
Severance pay in a gross amount, before applicable withholdings, equal to
(i) twenty four (24) months of Executive’s annualized Base Salary at the time of
such termination, less the amount of any debt then owed by Executive to the
Company, whether or not such debt is then due or payable (the “Severance
Payment”), plus (ii) a pro rata portion of any bonus or incentive compensation
payable under Section 3.2 above that Executive would have earned had Executive
been employed for the full fiscal year in which Executive’s employment
terminates; provided that in no event will Executive be eligible to earn a pro
rata annual bonus if Executive’s and/or the Company’s annual performance metrics
for that year were not achieved; such pro rata annual bonus, if any, will be
earned and calculated based on the number of full months worked by Executive
during that fiscal year (the “Severance Bonus”); and

 

6



--------------------------------------------------------------------------------



 



  (d)  
COBRA and state continuation premiums for monthly health and dental insurance
premiums for Executive and Executive’s dependents to continue the coverage in
effect at termination under the Company’s group insurance plans subject to these
plans’ eligibility requirements for a period of twelve (12) months (the “Premium
Payment Period”). The Premium Payment Period shall run concurrently with the
first twelve (12) months of Executive’s COBRA and state benefits continuation
period. Executive acknowledges that in order for the Company to make the
payments described in this Section 5.7(d), Executive must execute all
documentation necessary to elect insurance continuation coverage.

The Company shall pay Executive the Severance Payment in a lump sum, less all
required or authorized tax or other withholdings, ninety (90) days after the
Executive’s separation from service. The Company shall pay Executive the
Severance Bonus in a lump sum, less all required or authorized tax or other
withholdings, ninety (90) days after the end of the Company’s fiscal year in
which the Executive’s separation from service occurs. For purposes of the
foregoing, the Company’s fiscal year shall be deemed to be June 1 through
May 31. For purposes of this provision, separation from service shall mean
“separation from service” as defined in Treas. Reg. § 1.409A-1(h).
Notwithstanding the foregoing, Executive shall only be entitled to receive the
Severance Payment and Severance Bonus if Executive signs and does not rescind a
Severance Agreement (the “Severance Agreement”) at the time of termination in a
form prepared by and acceptable to the Company that includes adequate provisions
for at least the following: (i) Executive’s general release of any and all legal
claims that could be asserted or that arise out of or relate to his employment
with the Company, or his separation from the Company, whether or not any such
claim is known to him at the time he signs the release; (ii) Executive’s return
of all of the Company’s property in Executive’s possession;
(iii) nondisparagement of the Company, any affiliated entities, and their
employees and representatives; (iv) confidentiality of terms;
(v) acknowledgement of Executive’s continuing contractual obligations to the
Company, including Executive’s continuing noncompetition, confidentiality, and
invention obligations under Sections 6, 7, 8, and 9 of this Agreement; and
(vi) Executive’s forfeiture of and repayment to Company of 75% of the Severance
Payment and Severance Bonus upon any breach by Executive of the Severance
Agreement or his noncompetition, confidentiality, and invention obligations
under Sections 6, 7, 8, and 9 of this Agreement.

 

7



--------------------------------------------------------------------------------



 



  5.8.  
Resignation of Board or Other Positions. Executive agrees that should
Executive’s employment terminate for any reason, Executive will be deemed to
have immediately resigned all other positions (including board membership) that
Executive may hold on behalf of the Company.

  5.9.  
When a Payment is Considered Made. Except as otherwise required by Internal
Revenue Code Section 409A, an amount will be considered to be paid to Executive
as of the date specified for payment in Section 3.2 above or this Section 5 if
the amount is paid to the Executive after the date as long as it is paid in the
same calendar year as the date or, if later, by the 15th day of the third
calendar month following the date and the Executive is not permitted to
designate, directly or indirectly, the taxable year of payment.

6.  
Confidential Information. For purposes hereof, “Confidential Information” shall
mean any information about or related to the Company or any affiliated entity
(including, but not limited to, National American University Holdings, Inc. and
National American University) (hereinafter, collectively referred to as the
“Affiliates”) or any of their employees, contractors, directors,
representatives, suppliers, vendors, members, customers, students, or other
third parties or entities with whom the Company or the Affiliates do business
which Executive learns or develops during the time Executive is employed with
the Company that derives independent economic value from being not generally
known or readily ascertainable by other persons who could obtain economic value
from its disclosure or use, including, but not limited to, trade secrets,
Inventions as defined in Section 8 below, financial information, personnel
information, and information relating to such matters as existing or
contemplated products, services, insurance arrangements, profit margins, fee
schedules, pricing, design, processes, formulae, business plans, sales
techniques, marketing techniques, training manuals and materials, policies or
practices related to business, personnel or other matters, computer databases,
computer programs, software and other technology, customer lists, member lists,
student lists, and preferences or requirements, vendor lists, or supply
information. Any information disclosed to Executive or to which Executive has
access during the time of Executive’s employment that Executive reasonably
considers to be Confidential Information, or which the Company or any of the
Affiliates treat as Confidential Information, will be presumed Confidential
Information.

Executive agrees not to directly or indirectly use or disclose any Confidential
Information for the benefit of anyone other than the Company either during the
course of employment or after the termination of employment, regardless of the
reason for such termination. Executive recognizes that the Confidential
Information constitutes a valuable asset of the Company and hereby agrees to act
in such a manner as to prevent its disclosure and use by any person unless such
use is for the benefit of the Company. Executive’s obligations under this
Section are unconditional and shall not be excused by any conduct on the part of
the Company, except prior voluntary disclosure by the Company of the
information.

 

8



--------------------------------------------------------------------------------



 



7.  
Return of Confidential Information and Company’s Property. When Executive’s
employment terminates with Company, regardless of the reason for such
termination, Executive will promptly turn over to Company in good condition all
property of the Company or the Affiliates in Executive’s possession or control,
including, but not limited to, all originals, copies of, or electronically
stored documents or other materials containing Confidential Information,
regardless of who prepared them. In the case of electronically stored
information retained by Executive outside of Company’s electronic systems,
Executive will promptly make a hard copy of such information in paper, audio
recording, disc format, or other format as appropriate, turn that hard copy over
to Company, and then destroy Executive’s electronically stored information.
Further, Executive agrees to execute written confirmation that all Confidential
Information in the Executive’s possession, or to which the Executive has access,
has been turned over to Company or destroyed.

8.  
Inventions. Executive agrees to promptly disclose to the Company in writing any
invention, improvement, work of authorship, discovery, or idea (whether
patentable or not and including those which may be subject to copyright
protection) generated, conceived, or reduced to practice by the Executive, alone
or in conjunction with others, during or after working hours, while an employee
of the Company (“Inventions”); and all such Inventions shall be the exclusive
property of the Company and are hereby assigned to the Company, except if the
Invention does not relate to the existing or reasonably foreseeable business
interests of the Company, the Company may, in its sole discretion, release or
license that Invention to the Executive upon written request.

Further, Executive will, at the Company’s expense, give the Company all
assistance it reasonably requires to perfect, protect, and use its rights to
Inventions. In particular, but without limitation, Executive will sign all
documents, do all things, and supply all information that the Company may deem
necessary or desirable to:

  (a)  
Transfer or record the transfer of Executive’s entire right, title, and interest
in Inventions; and

  (b)  
Enable the Company to obtain patent, copyright, or trademark protection for
Inventions anywhere in the world.

The obligations of Executive under this Section shall continue beyond the
termination of employment with respect to Inventions conceived or made by
Executive during the period of Executive’s employment and shall be binding upon
assigns, executors, administrators, and other legal representatives. For
purposes of this Agreement, any Invention relating to the business of the
Company on which Executive markets a new competitive product, files a patent
application, or seeks copyright protection within one (1) year after termination
of employment with the Company shall be presumed to be an Invention conceived by
Executive during the term of Executive’s employment, subject to proof to the
contrary by good faith, written and duly corroborated records establishing that
such Invention was conceived and made following termination of employment.

 

9



--------------------------------------------------------------------------------



 



9.  
Non-Competition.

  9.1.  
Acknowledgement. Executive acknowledges that (a) Executive’s services to be
performed for Company are of a special and unique nature; (b) the Company
operates in a highly competitive environment and would be substantially harmed
if Executive were to compete with Company or divulge its confidential
information; (c) the Company’s business, a substantial portion of which is
conducted on-line, is international in scope and the Company, in the course of
such business, recruits students and faculty throughout the United States and
from around the world; (d) Executive has received valuable and sufficient
consideration for entering into this Agreement, including, but not limited to,
the Company’s offer of employment to Executive under this Agreement, the
payments and benefits associated with that employment, and receipt of the
Company’s Confidential Information; and (e) the provisions of this Section 9,
including all of its subparts, are reasonable and necessary to protect the
Company’s business.

  9.2.  
Covenant Not to Compete. Executive agrees that during Executive’s employment
with the Company and for an additional period of fifteen (15) months following
Executive’s termination of employment with the Company, regardless of the reason
for such termination (the “Noncompete Period”), Executive shall not, directly or
indirectly, anywhere within the United States of America (a) own (except as a
stockholder of a public company in which Executive owns less than two percent
(2%) of the issued and outstanding capital stock of such company), manage,
control, participate in, consult with, render services for, be employed by, or
in any manner engage in the operation of (i) a for-profit, post-secondary
education institution, or (ii) any other business that competes with the
business activities of the Company in which Executive had significant
involvement prior to termination of Executive’s employment; (b) solicit funds on
behalf of, or for the benefit of, any for-profit, post-secondary education
institution (other than the Company) or any other entity that competes with the
Company; (c) solicit individuals who are current or prospective students of the
Company to be students for any other for-profit, post-secondary education
institution; (d) induce or attempt to induce any employee of the Company to
leave the employ of the Company or in any way interfere with the relationship
between the Company and any employee thereof; or (e) induce or attempt to induce
any student, customer, supplier, licensee, or other business relation of the
Company to cease doing business with, or modify its business relationship with,
the Company or in any way interfere with or hinder the relationship between any
such student, customer, supplier, licensee, or business relation and the
Company.

  9.3.  
Disclosure of Obligations. During the Noncompete Period, Executive will, prior
to accepting employment or any other business relationship with any other person
or entity, inform that person or entity of Executive’s obligations under
Sections 7 to 9 of this Agreement.

  9.4.  
Extension of Noncompete Period. If the Company obtains a court order or judgment
finding that Executive has violated any portion of this Section 9, Executive
agrees that the Noncompete Period will be extended for a period of time equal to
the period of time during which Executive was found to be in breach of this
Section 9, plus an additional six (6) months thereafter.

 

10



--------------------------------------------------------------------------------



 



10.  
Insurance. During Executive’s employment with the Company, and thereafter with
respect to occurrences during his employment, Executive will be covered by the
Company’s director and officer insurance policy to the same extent as all other
senior executive officers of the Company.

11.  
No Violation of Rights of Third Parties. Executive represents and warrants to
the Company that Executive is not currently a party, and will not become a
party, to any other agreement that is in conflict with, or will prevent
Executive from complying with, this Agreement. Executive further represents and
warrants to the Company that Executive’s performance of all of the terms of this
Agreement as an employee of the Company does not and will not breach any
agreement to keep in confidence any proprietary information, knowledge, or data
acquired by Executive in confidence or trust prior to Executive’s employment
with the Company. Executive acknowledges and agrees that the representations and
warranties in this Section 11 are a material part of this Agreement.

12.  
Miscellaneous.

  12.1.  
Integration. This Agreement embodies the entire agreement and understanding
among the parties relative to subject matter hereof and supersedes all prior
employment agreements, understandings, or past practices, whether written or
oral, relating to such subject matter, including, but not limited to,
Executive’s Employment Agreement with the Company dated November 18, 2009 and
Executive’s Employment Agreement with the Company dated June 1, 2010.

  12.2.  
Payments. All amounts paid under this Agreement shall be subject to normal
withholdings or such other treatment as required by law.

  12.3.  
Survival of Sections 6, 7, 8, and 9. Executive’s confidentiality, Inventions,
and noncompete obligations set forth at Sections 6, 7, 8, and 9 of this
Agreement shall survive the termination of this Agreement and Executive’s
termination of employment with the Company, regardless of the reason for such
terminations.

  12.4.  
Applicable Law; Venue. This Agreement and the rights of the parties shall be
governed by and construed and enforced in accordance with the laws of the State
of South Dakota, without regard to any state’s choice of law principles or
rules. The venue for any action hereunder shall be in the State of South Dakota,
whether or not such venue is or subsequently becomes inconvenient, and the
parties consent to the jurisdiction of the courts of the State of South Dakota,
County of Pennington and the U.S. District Court, District of South Dakota.

  12.5.  
Counterparts. This Agreement may be executed in several counterparts and as so
executed shall constitute one agreement binding on the parties hereto.

 

11



--------------------------------------------------------------------------------



 



  12.6.  
Binding Effect. This Agreement is personal in nature to the Executive and the
Executive shall not assign any right or obligation hereunder in whole or in
part, without the prior written consent of the Company, and any attempt to do so
shall be void. The rights and obligations of the Company under this Agreement
may, in the discretion of the Company, be transferred to the Company’s successor
and assigns.

  12.7.  
Notices. All notices, requests, and other communications hereunder shall be
given in writing and deemed to have been duly given or served if personally
delivered, sent by a confirmed receipt facsimile, or sent by first class,
certified mail, return receipt requested, postage prepaid, to the party at the
address as provided below, or to such other address as such party may hereafter
designate by written notice to the other party:

  (a)  
If to the Company, to the address of its then principal office.
    (b)  
If to Executive, to the address last shown in the records of the Company.

  12.8.  
Remedies. Executive acknowledges and agrees that a violation of this Agreement,
including, but not limited to, Executive’s obligations under Sections 6, 7, 8,
and 9, would cause irreparable harm to Company and that Company’s remedy at law
for any such violations would be inadequate. In recognition of the foregoing,
Executive agrees that, in addition to any other relief afforded by law or this
Agreement, including damages sustained by a breach of this Agreement, and
without any necessity of proof of actual damages or posting any bond, Company
will have the right to enforce this Agreement by specific remedies which
include, among other things, temporary and permanent injunctions.

  12.9.  
Modification by the Parties. This Agreement shall not be modified or amended
except by a written instrument signed by the parties. In addition, no waiver of
any provision of this Agreement shall be binding unless set forth in a writing
signed by the party effecting the waiver. Any waiver shall be limited to the
circumstance or event specifically referenced in the written waiver document and
shall not be deemed a waiver of any other term of this Agreement or of the same
circumstance or event upon any recurrence thereof.

  12.10.  
Severability; Blue Pencil. The invalidity or partial invalidity of any portion
of this Agreement shall not invalidate the remainder thereof, and said remainder
shall remain in full force and effect. Moreover, if one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
excessively broad as to scope, activity, subject, or otherwise, so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with then applicable law.

  12.11.  
Headings. The section headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.

 

12



--------------------------------------------------------------------------------



 



  12.12.  
Third Party Beneficiaries. Executive acknowledges and agrees that the Affiliates
are third party beneficiaries of this Agreement and may enforce the provisions
of this Agreement that confer benefits on them as if they were each a signatory
to this Agreement.

  12.13.  
Opportunity to Obtain Advice of Counsel. Executive acknowledges that Executive
has been advised by the Company to obtain legal advice prior to executing this
Agreement and that Executive had sufficient opportunity to do so prior to
signing this Agreement and, therefore, this Agreement shall not be construed
against the Company as the drafter of the Agreement.

[Remainder of Page is Blank. Signature Page Follows.]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date herein first above written.

                      COMPANY:    
 
                    DLORAH, INC.    
 
                    /s/ Robert Buckingham      
 
  By:   Robert Buckingham                    
 
      Its:   Chairman    
 
               
 
                    EXECUTIVE:    
 
                    /s/ Ronald Shape         Dr. Ronald Shape    

 

14